FILED
                             NOT FOR PUBLICATION                            APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TASLIMA RAHMAN,                                  No. 09-71391

               Petitioner,                       Agency No. A070-900-957

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Taslima Rahman, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, including adverse credibility determinations. See Chebchoub v. INS, 257 F.3d

1038, 1042 (9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Rahman testified inconsistently regarding whether she learned she was

charged with a crime before she fled Bangladesh and omitted from her asylum

application that her brother was arrested and interrogated when police came to her

home to look for her. See Chebchoub, 257 F.3d at 1043. In the absence of

credible testimony, Rahman’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Rahman’s CAT claim is based on the same testimony found to be

not credible, and Rahman does not point to any other evidence that shows it is

more likely than not she would be tortured if returned to Bangladesh, her CAT

claim fails. See id. at 1157.

      PETITION FOR REVIEW DENIED.




                                         2                                   09-71391